721 S.E.2d 227 (2012)
STATE
v.
Timothy Alfred SWEAT.
No. 472A11-1.
Supreme Court of North Carolina.
January 26, 2012.
Margaret Force, Assistant Attorney General, for State of North Carolina.
Russell Joseph Hollers, for Sweat, Timothy Alfred.
Ronald L. Moore, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 11th of January 2012 by State of NC to Have Service Deemed Timely:

*228 "Motion Allowed by order of the Court in conference, this the 26th of January 2012."